Citation Nr: 0725417	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for prostate cancer 
with residual impotency, claimed as secondary to exposure to 
herbicides.

3.  Entitlement to service connection for chloracne, claimed 
as secondary to exposure to herbicides.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty service with the Navy from 
November 1966 to August 1970.  His decorations include the 
Vietnam Servie Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2003, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in June 2004.  The veteran requested a hearing 
before the Board; however, withdrew such request in July 
2004.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of VA imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  Thus, the 
issues of entitlement to service connection for prostate 
cancer and chloracne are stayed pending adjudication of the 
Haas case.

The issue of entitlement to service connection for PTSD is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted at the time of the 
veteran's entry into service. 

2.  The veteran's preexisting bilateral hearing loss did not 
increase in severity during his active duty service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 5107 
(West 2002); 38 C.F.R §§ 3.303, 3.304, 3.306, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) charges VA 
with a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant..  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).

With regard to the hearing loss issue, the record shows that 
a letter was furnished to the appellant in November 2002, 
regarding the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist in 
obtaining as well as the appellant own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  The November 2002 letter 
also implicitly notified the appellant of the need to submit 
any pertinent evidence in the appellant's possession.  
Moreover, by subsequent letter in August 2005, the veteran 
was afforded another opportunity to submit or identify 
additional evidence in support of his appeal.  The November 
2002 letter was furnished to the appellant prior to the 
January 2003 rating decision which gives rise to this appeal; 
it was therefore timely notice.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).  The Board finds that timely and 
adequate VCAA notice was furnished to the appellant and that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   Any failure with regard to these particular 
notice requirements does not result in any prejudice to the 
veteran.  Since the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hearing loss, questions as to the proper rating and 
effective date to be assigned are rendered moot. 

Furthermore, with regard to the hearing loss issue, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record in this case includes service medical records and 
post-service medical records.  Although the veteran has not 
been afforded a VA medical examination with etiology opinion, 
as more particulary explained in the following decision, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).   

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Audiological testing at the time of the veteran's September 
1966 enlistment examination clearly showed bilateral hearing 
loss disability.  The presumption of soundness therefore does 
not apply.  The question for consideration is whether the 
veteran's preexisting bilateral hearing loss was aggravated 
by service.  

Review of the service medical records does not show any 
complaints or treatment for hearing loss, although the 
veteran presented for medical treatment for unrelated 
complaints on a number of occasions.  On routine examination 
in July 1968, audiological testing was not conducted, but 
whispered voice testing was reported at 15/15 in each ear.  
On discharge examination in July 1970, audiological testing 
was again not conducted, but whispered voice testing was 
again reported at 15/15 in each ear.  

In his June 2002 hearing loss claim, the veteran reported 
that he did not know when his hearing loss began, but he 
reported treatment beginning in 2000.  The RO requested 
records from the health care provider identified by the 
veteran, and a February 1999 report of audiological 
examination was subsequently received.  The February 1999 
report showed bilateral hearing loss.  

The Board recognizes that hearing tests conducted in 1968 and 
1970 during service were of a different type than the 
audiological testing conducted on enlistment examination, and 
the Board acknowelges that audiological testing is the usual 
type of test conducted in recent years.  Nevertheless, the 
fact remains that the medical evidence contemporaneous to the 
veteran's service simply does not suggest any increase in the 
severity of the hearing loss disability noted when the 
veteran enlisted.  There is no persuasive evidence that the 
preexisting hearing loss disability increased in severity 
during service.  The Board is therefore compelled to conclude 
that service connection is not warranted.  

The veteran has argued that his duties on the flight line 
during service caused or aggravated his hearing loss.  As 
noted above, medical testing at enlistment showed that the 
veteran already had hearing loss disability prior to service.  
The service medical records do not show that the veteran ever 
presented with any hearing loss complaints.  The fact that he 
sought medical treatment for various other health concerns 
during service makes it reasonable to assume that he would 
have sought treatment for hearing problems if he believes 
that his hearing acuity was getting worse during service.  
Although audiologcal testing was not conducted during service 
after the enlistment examination, the Board must still give 
some weight to the 1968 and 1970 whispered voice test 
results.  Finally, the fact that there is no evidenced of any 
decrease in hearing acuity for many years after service must 
be considered.  The preponderance of the evidence is against 
a finding that the preexisting hearing loss was aggravated by 
the veteran's service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  To this extent, the appeal is denied. 




REMAND

In a PTSD stressor statement, the veteran claimed that during 
service on the USS Constellation, a fellow soldier, B.L., 
died on the flightline.  The veteran provided the fellow 
soldier's division, title, and approximate time period.  A 
private psychologist diagnosed PTSD based on such claimed 
stressor.  There is no indication that the RO has issued such 
claimed stressor to the U.S. Army and Joint Services Records 
Research Center (JSRRC)) for attempted verification.  The 
RO's attention is directed to the PTSD stressor statement 
received from the veteran for specific details and 
information.  The Board also notes that although the veteran 
initially reported that the incident took place in 1968 or 
1969, in his substantive appeal he stated that it took place 
in 1967.

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  Based on the information 
provided by the veteran, the RO should attempt to obtain 
corroborating evidence of the veteran's alleged stressor.

If a claimed stressor is verified, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the remaining  issues on appeal.  VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Proper notice, which notifies him 
of the evidence and information necessary to support his 
claims must be issued to the veteran.  Along with ensuring 
proper VCAA notice pertaining to his claims, VA is also 
instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the issues remaining 
on appeal, the RO should ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should review the claims 
folder and prepare a summary of all 
stressors alleged by the veteran, to 
include the death of B.L. in 1967, 1968, 
or 1969.  This summary of stressors, with 
specific details regarding the veteran's 
alleged stressors, and all associated 
documents, should be sent to JSRRC, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

3.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated stressor.  
If PTSD is diagnosed, the examiner should 
clearly indicate whether or not it is due 
to a corroborated stressor. 

4  After completion of the above, the RO 
should review the expanded record and 
readjudicate the veteran's claims of 
entitlement to service connection for 
PTSD.  If any of the benefits sought 
remain denied, the RO must issue a 
supplemental statement of the case and 
provide him an opportunity to respond 
before this case is returned to the 
Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


